—On reargument by the parties, the decision and order of this court, both dated August 23, 1978 [64 AD2d 932], are hereby recalled and the following decision is rendered in place thereof: In a proceeding, inter alia, to invalidate petitions designating certain of the respondents as candidates in the Conservative Party primary election to be held on September 12, 1978, for the public offices of State Senator for the 1st and 2nd Senatorial Districts, and Member of the Assembly for the 1st, 2nd and 3rd Assembly Districts, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 18, 1978, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. At the time the Suffolk County Conservative Party Executive Committee meeting was held on July 5, 1978 it appears that one of two situations existed: either that (1) John Mulvehill had not resigned as Huntington Town Leader of the Suffolk County Conservative Party and, therefore, was still a member of the *944executive committee; if so, he would have been the seventh member of the committee present, which was the number necessary to constitute a quorum; or (2) Mulvehill had resigned and John Kaye had been elected in his place, in which event, Kaye would have been the seventh member of the executive committee present and there would have been a quorum at the meeting which issued authorizations pursuant to subdivision 3 of section 6-120 of the Election Law. Therefore, the authorizations issued by the executive committee designating the respondents as candidates for the public offices of State Senator for the 1st and 2nd Senatorial Districts, and Member of the Assembly for the 1st, 2nd and 3rd Assembly Districts are valid. These facts were first brought to our attention on reargument. Mollen, P. J., Damiani, Shapiro and O’Connor, JJ., concur.